DETAILED ACTION
Claims 1 – 5 have been presented for examination. 
This office action is in response to submission of the application on 04/30/2020.
Jalem et al. “Bayesian-Driven First-Principles Calculations for Accelerating Exploration of Fast Ion Conductors for Rechargeable Battery Application” is cited on the IDS and relied upon in the instant Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit” in claim 4; and “simulation apparatus” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification shows that “control unit” comprises a general purpose processor (see the instant application Paragraph 35), and “simulation apparatus” comprises a general purpose computer (see the instant application Paragraph 81 and Figure 5).  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 4 is objected to because of the following informalities:  there appears to be an extra word typographical error in “generate, on based on one or several input values of parameters among the plurality of parameters, a search space”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 – 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claims 2 and 3, they recite “the control unit” in “the control unit generates … ” in claim 2, and “the control unit determines …” and “the control unit executes … ” in claim 3.  There is insufficient antecedent basis for this limitation in the claim since there is no previously recited “control unit” in the parent claim 1.  Examiner notes that “a control unit” is recited in claim 4.  Therefore the “control unit” is interpreted analogously as in claim 4 for the prior art search (see Claim Interpretation for 112(f) invocation),

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.

Independent claim 1 recites a statutory category (i.e. a machine) information processing apparatus, comprising:  generate a Bayesian model obtained by modeling a problem of searching for a combination of values of a plurality of parameters which gives an optimum value of a characteristic value regarding a target substance; generate a search space that is included in an entire search space obtained from all combinations of the values of the plurality of parameters and is narrower than the entire search space; and execute a search for the combination using the Bayesian model in the search space.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical concepts (see MPEP 2106.04(a)(2)(I)).  For example, the “generate a Bayesian model”, “generate a search space” and “execute a search” amounts to a numerical optimization using specific models and search boundaries.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: a memory; and a processor coupled to the memory and configured to; the generate a Bayesian model is based on input data; and the generate a search space is based on one or several inputs values of parameters among the plurality of parameters.  The “memory” and “processor” are recited at a high-level of generality such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The “based on input data” and “based on one or several inputs values of parameters among the plurality of parameters” amounts to insignificant data gathering since it is recited at a high-level of generality, and since the “generate” step(s) relies on the received elements in a generic manner (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “memory” and “processor” amount to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the recited “based on input data” and “based on one or several inputs values of parameters among the plurality of parameters” amount(s) to insignificant data gathering.  For at least these reasons, the claim is not patent eligible.

Dependent claim 2 - 3 recite(s) the same statutory category as the parent claim(s), and further recite(s): generates the search space that has a linear shape and connects a first point and a second point in the entire search space, the first point and the second point being represented by using the one or several values of the parameters in claim 2; and determines accuracy of the Bayesian model based on a result of comparison between an accuracy evaluation value indicating the accuracy and a threshold, and, in a case where determines that the accuracy is sufficient, executes a search for the combination in the entire search space, instead of the search space in claim 3.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical concepts (see MPEP 2106.04(a)(2)(I)).  For example, the “generates the search space that has” further limits the parent claim “generate a search space”.  For example, the “determines accuracy of the Bayesian model based on a result of comparison” and “executes a search” amounts to a numerical optimization using specific models and search boundaries.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: the control unit performs the “generates the search space that has”, “determines accuracy of the Bayesian model based on a result of comparison” and “executes a search”.  The “control unit” amounts to a general purpose processor (see Claim Interpretation regarding the invocation of 112(f)) such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “control unit” amount to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  For at least these reasons, the claim is not patent eligible.

Independent claim 4 recites a statutory category (i.e. a machine) optimization system, comprising:  generate or update a Bayesian model obtained by modeling a problem of searching for a combination of values of a plurality of parameters which gives an optimum value of a characteristic value regarding a target substance, generate a search space that is included in an entire search space obtained from all combinations of the values of the plurality of parameters and is narrower than the entire search space, and execute a search for the combination using the Bayesian model in the search space; and calculate the characteristic value based on the search result.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical concepts (see MPEP 2106.04(a)(2)(I)).  For example, the “generate or update a Bayesian model”, “generate a search space” and “execute a search” amounts to a numerical optimization using specific models and search boundaries.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: an optimization apparatus that includes a control unit configured to; a simulation apparatus configured to receive a search result of the combination, and transmit new input data that includes the calculated characteristic value and the search result to the optimization apparatus; the generate or update a Bayesian model is based on input data; the generate a search space is based on one or several input values of parameters among the plurality of parameters.  The “control unit” amounts to a general purpose processor and “simulation apparatus” amounts to a general purpose computer (see Claim Interpretation regarding the invocation of 112(f)) such that they amount to no more than mere application of the judicial exception using generic computer components which does not amount to an improvement in computer functionality (see MPEP 2106.04(a)(I)).  The “based on input data” and “based on one or several inputs values of parameters among the plurality of parameters” amounts to insignificant data gathering since it is recited at a high-level of generality, and since the “generate” step(s) relies on the received elements in a generic manner (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “control unit” and “simulation apparatus” amount to no more than mere instructions to apply the judicial exception using generic computer components. The additional elements do not amount to a particular machine (see MPEP 2106.05(b)(I)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the recited “based on input data” and “based on one or several inputs values of parameters among the plurality of parameters” amount(s) to insignificant data gathering.  For at least these reasons, the claim is not patent eligible.

Independent claim 5 recites a statutory category (i.e. a process) optimization method, comprising: generate or update a Bayesian model obtained by modeling a problem of searching for a combination of values of a plurality of parameters which gives an optimum value of a characteristic value regarding a target substance, generate a search space that is included in an entire search space obtained from all combinations of the values of the plurality of parameters and is narrower than the entire search space, and execute a search for the combination using the Bayesian model in the search space; and calculate the characteristic value based on the search result.  The recited limitations, alone or in combination, amount to steps that, under its broadest reasonable interpretation, cover mathematical concepts (see MPEP 2106.04(a)(2)(I)).  For example, the “generate or update a Bayesian model”, “generate a search space” and “execute a search” amounts to a numerical optimization using specific models and search boundaries.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application since the claimed invention further claims: the generate or update a Bayesian model is based on input data; the generate a search space is based on one or several input values of parameters among the plurality of parameters.  The “based on input data” and “based on one or several inputs values of parameters among the plurality of parameters” amounts to insignificant data gathering since it is recited at a high-level of generality, and since the “generate” step(s) relies on the received elements in a generic manner (see MPEP 2106.04(d) referencing MPEP 2016.05(g)).  The claim is directed to an abstract idea.
The claim does not recite additional elements that, alone or in an ordered combination, are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the recited “based on input data” and “based on one or several inputs values of parameters among the plurality of parameters” amount(s) to insignificant data gathering.  For at least these reasons, the claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brochu et al. “A Bayesian Interactive Optimization Approach to Procedural Animation Design” (henceforth “Brochu”) in view of Jalem et al. “Bayesian-Driven First-Principles Calculations for Accelerating Exploration of Fast Ion Conductors for Rechargeable Battery Application” (henceforth “Jalem”).  Brochu and Jalem are analogous art because they solve the same problem of searching an optimum combination of values of a plurality of parameters in a search space, and because they are in the same field of Bayesian optimization.

With regard to claim 1, Brochu teaches an information processing apparatus, comprising: (Brochu Abstract and Figure 1 the method is in the field of computer graphics and utilizes GUIs “In this paper, we present an optimization method for setting parameters of a procedural fluid animation system by showing the user examples of different parametrized animations and asking for feedback.”)
generate, based on input data, a Bayesian model obtained by modeling a problem of searching for a combination of values of a plurality of parameters which gives an optimum animation; (Brochu Page 105 a Bayesian model is constructed based on used provided training data (based on input data) 
    PNG
    media_image1.png
    164
    421
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    244
    415
    media_image2.png
    Greyscale
 , and Page 106, Left the Bayesian model is used to produce the next sample in a parameter search (a problem of searching for a combination of values of parameters) by predicting the sample that has the highest expected improvement (which gives an optimum value of a characteristic value) “The last step of the Bayesian optimization approach is to use a statistical measure of improvement to decide where to sample next” 
    PNG
    media_image3.png
    177
    416
    media_image3.png
    Greyscale
)
generate, based on one or several input values of parameters among the plurality of parameters, a search space that is included in an entire search space obtained from all combinations of the values of the plurality of parameters and is narrower than the entire search space; and execute a search for the combination using the Bayesian model in the search space. (Brochu Figure 1 search space can comprise ranges of parameters (the search space) “It also incorporates user constraints about what parameters or ranges to search”, and Page 104, Left the user manually sets ranges of parameters (based on input values of parameters) “The interface allows users to view four animations simultaneously, and to manually set ranges of parameters (including setting them to a single value).”, and Page 108, Right the set parameter ranges are bounds (search space is narrower than the entire search space) in the Bayesian optimization (execute a search using the Bayesian model in the search space) “At any stage, the user can set the parameters to a fixed value or change the range, which directly sets the bounds of the optimization of the EI function”)

	Brochu does not appear to explicitly disclose: the information processing apparatus, comprising a memory; and a processor coupled to the memory and configured to perform steps; and that the searching is for giving an optimum value of a characteristic value regarding a target substance.

	However Jalem teaches:
a memory; and a processor coupled to the memory and configured to: (Jalem Page 10 the steps can be executed on a supercomputer which implicitly has a processor and memory “A part of the work was carried out as well using the HELIOS supercomputer system at Computational Simulation Centre of International Fusion Energy Research Centre (IFERC-CSC)”)
generate, based on input data, a Bayesian model obtained by modeling a problem of searching for a combination of values of a plurality of parameters which gives an optimum value of a characteristic value regarding a target substance; (Jalem Abstract a Bayesian optimization is for screening compounds (modeling a problem for searching for values of parameters) which have a desired property (which gives an optimum value of a characteristic value) “we proposed a Bayesian-optimization-driven DFT-based approach to efficiently screen for compounds with low ion migration energies (Eb)”, and Page 3 – 4 the Bayesian model is initially trained by random samples (generate based on input data) 
    PNG
    media_image4.png
    22
    678
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    21
    346
    media_image5.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the parameter search space method of material disclosed by Brochu with the supercomputer disclosed by Jalem.  One of ordinary skill in the art would have been motivated to make this modification in order to produce an improved battery design (Jalem Abstract)

With regard to claim 5, Brochu teaches an optimization method, comprising: (Brochu Abstract “To do this, we introduce novel extensions to Bayesian optimization, which permit effective learning for parameter-based procedural animation applications”)
generate, by a computer, based on input data, a Bayesian model obtained by modeling a problem of searching for a combination of values of a plurality of parameters which gives an optimum animation; (Brochu Page 105 a Bayesian model is constructed based on used provided training data (based on input data) 
    PNG
    media_image1.png
    164
    421
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    244
    415
    media_image2.png
    Greyscale
 , and Page 106, Left the Bayesian model is used to produce the next sample in a parameter search (a problem of searching for a combination of values of parameters) by predicting the sample that has the highest expected improvement (which gives an optimum value of a characteristic value) “The last step of the Bayesian optimization approach is to use a statistical measure of improvement to decide where to sample next” 
    PNG
    media_image3.png
    177
    416
    media_image3.png
    Greyscale
, and Abstract and Figure 1 the method is in the field of computer graphics and utilizes GUIs (by a computer) “In this paper, we present an optimization method for setting parameters of a procedural fluid animation system by showing the user examples of different parametrized animations and asking for feedback.”)
generate, based on one or several input values of parameters among the plurality of parameters, a search space that is included in an entire search space obtained from all combinations of the values of the plurality of parameters and is narrower than the entire search space; and execute a search for the combination using the Bayesian model in the search space. (Brochu Figure 1 search space can comprise ranges of parameters (the search space) “It also incorporates user constraints about what parameters or ranges to search”, and Page 104, Left the user manually sets ranges of parameters (based on input values of parameters) “The interface allows users to view four animations simultaneously, and to manually set ranges of parameters (including setting them to a single value).”, and Page 108, Right the set parameter ranges are bounds (search space is narrower than the entire search space) in the Bayesian optimization (execute a search using the Bayesian model in the search space) “At any stage, the user can set the parameters to a fixed value or change the range, which directly sets the bounds of the optimization of the EI function”)

Brochu does not appear to explicitly disclose: that the searching is for giving an optimum value of a characteristic value regarding a target substance.

	However Jalem teaches:
generate, based on input data, a Bayesian model obtained by modeling a problem of searching for a combination of values of a plurality of parameters which gives an optimum value of a characteristic value regarding a target substance; (Jalem Abstract a Bayesian optimization is for screening compounds (modeling a problem for searching for values of parameters) which have a desired property (which gives an optimum value of a characteristic value) “we proposed a Bayesian-optimization-driven DFT-based approach to efficiently screen for compounds with low ion migration energies (Eb)”, and Page 3 – 4 the Bayesian model is initially trained by random samples (generate based on input data) 
    PNG
    media_image4.png
    22
    678
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    21
    346
    media_image5.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the parameter search space method of material disclosed by Brochu with the method of optimizing cathode composition disclosed by Jalem.  One of ordinary skill in the art would have been motivated to make this modification in order to produce an improved battery design (Jalem Abstract)

Claims 2 are rejected under 35 U.S.C. 103 as being unpatentable over Brochu in view of Jalem, and further in view of Julien et al. “Optimization of Layered Cathode Materials for Lithium-Ion Batteries” (henceforth “Julien”).  Brochu, Jalem and Julien are analogous art because they solve the same problem of searching an optimum combination of values of a plurality of parameters in a search space.

With regard to claim 2, Brochu in view of Jalem teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: wherein the control unit generates the search space that has a linear shape and connects a first point and a second point in the entire search space, the first point and the second point being represented by using the one or several values of the parameters.

However Julien teaches:
a problem of searching for a combination of values of a plurality of parameters which gives an optimum value of a characteristic value regarding a target substance (Julien Abstract an optimum composition is determined in a family of layered-layered integrated materials (searching for combination of values of parameters regarding a target substance) 
    PNG
    media_image6.png
    86
    677
    media_image6.png
    Greyscale
, and Page 9, Top different cathode materials have different capacity and efficiency, where it is implicit that higher capacity and efficiency are desirable (which gives an optimum value of a characteristic value) 
    PNG
    media_image7.png
    40
    689
    media_image7.png
    Greyscale
)
a search space that has a linear shape and connects a first point and a second point in the entire search space, the first point and the second point being represented by using the one or several values of the parameters. (Julien Figure 3 cathode materials compositions studied are along a line in a ternary phase diagram, where each point is defined by three variables w, y, z (the first and second point being represented using values of the parameters) 
    PNG
    media_image8.png
    358
    475
    media_image8.png
    Greyscale
, and Abstract and Page 10 material mixing can be constrained to a linear relationship between two different materials (search space has a linear shape) 
    PNG
    media_image9.png
    89
    1021
    media_image9.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the parameter search space method of a material disclosed by Brochu in view of Jalem with searching for an optimum material having linear composition relationships in a ternary phase diagram disclosed by Julien.  One of ordinary skill in the art would have been motivated to make this modification in order to produce an improved battery design (Julien Abstract “in order to obtain the best electrochemical performance while maintaining the structural integrity of the electrode lattice during cycling.”)

Claims 3 - 4 are rejected under 35 U.S.C. 103 as being unpatentable over Brochu in view of Jalem, and further in view of Pyzer-Knapp et al. (WO2019/012279) (henceforth “Pyzer-Knapp (279)”).  Brochu, Jalem and Pyzer-Knapp (279) are analogous art because they solve the same problem of searching a combination of values of a plurality of parameters in a search space, and because they are in the same field of Bayesian optimization.

With regard to claim 4, Brochu teaches an optimization system, comprising: an optimization apparatus that includes a control unit configured to (Brochu Abstract and Figure 1 the method is in the field of computer graphics and utilizes GUIs “In this paper, we present an optimization method for setting parameters of a procedural fluid animation system by showing the user examples of different parametrized animations and asking for feedback.”)
generate or update, based on input data, a Bayesian model obtained by modeling a problem of searching for a combination of values of a plurality of parameters which gives an optimum animation (Brochu Page 105 a Bayesian model is constructed based on used provided training data (based on input data) 
    PNG
    media_image1.png
    164
    421
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    244
    415
    media_image2.png
    Greyscale
 , and Page 106, Left the Bayesian model is used to produce the next sample in a parameter search (a problem of searching for a combination of values of parameters) by predicting the sample that has the highest expected improvement (which gives an optimum value of a characteristic value) “The last step of the Bayesian optimization approach is to use a statistical measure of improvement to decide where to sample next” 
    PNG
    media_image3.png
    177
    416
    media_image3.png
    Greyscale
)
generate, on based on one or several input values of parameters among the plurality of parameters, a search space that is included in an entire search space obtained from all combinations of the values of the plurality of parameters and is narrower than the entire search space, and execute a search for the combination using the Bayesian model in the search space; and (Brochu Figure 1 search space can comprise ranges of parameters (the search space) “It also incorporates user constraints about what parameters or ranges to search”, and Page 104, Left the user manually sets ranges of parameters (based on input values of parameters) “The interface allows users to view four animations simultaneously, and to manually set ranges of parameters (including setting them to a single value).”, and Page 108, Right the set parameter ranges are bounds (search space is narrower than the entire search space) in the Bayesian optimization (execute a search using the Bayesian model in the search space) “At any stage, the user can set the parameters to a fixed value or change the range, which directly sets the bounds of the optimization of the EI function”)
a simulation apparatus configured to receive a search result of the combination, calculate the characteristic value based on the search result, and (Brochu Abstract results of the search are displayed on a system to a user “In this paper, we present an optimization method for setting parameters of a procedural fluid animation system by showing the user examples of different parametrized animations and asking for feedback.”)

Brochu does not appear to explicitly disclose: that the searching is for giving an optimum value of a characteristic value regarding a target substance.

	However Jalem teaches:
generate or update, based on input data, a Bayesian model obtained by modeling a problem of searching for a combination of values of a plurality of parameters which gives an optimum value of a characteristic value regarding a target substance; (Jalem Abstract a Bayesian optimization is for screening compounds (modeling a problem for searching for values of parameters) which have a desired property (which gives an optimum value of a characteristic value) “we proposed a Bayesian-optimization-driven DFT-based approach to efficiently screen for compounds with low ion migration energies (Eb)”, and Page 3 – 4 the Bayesian model is initially trained by random samples (generate based on input data) 
    PNG
    media_image4.png
    22
    678
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    21
    346
    media_image5.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the parameter search space method of material disclosed by Brochu with the method of optimizing cathode composition disclosed by Jalem.  One of ordinary skill in the art would have been motivated to make this modification in order to produce an improved battery design (Jalem Abstract)

	Brochu in view of Jalem does not appear to explicitly disclose: transmit new input data that includes the calculated characteristic value and the search result to the optimization apparatus.

	However Pyzer-Knapp (279) teaches:
transmit new input data that includes calculated values and results to a remote computer. (Pyzer-Knapp (279) Page 17 tasks can be performed remotely and related data transmitted between local/remote program modules (transmit data to remote computer) “Computer system/server 412 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network.  In a distributed cloud computing environment, program modules may be located in both local and remote computer system storage media including memory storage devices.”, and Page 18 the local/remote program modules can interact with a user and receive/transmit inputs (transmit new input data to remote computer) “Computer system/server 412 may also communicate with one or more external devices 414 such as a keyboard, a pointing device, a display 424, etc.; one or more devices that enable a user to interact with computer system/server 412; and/or any devices (e.g., network card, modem, etc.) that enable computer system/server 412 to communicate with one or more other computing devices”, and Page 10 the tasks comprises generated results which could be transmitted (transmit results) “The results of these predictions may be used to build a representation 105 of the phase diagram at the resolution configured by the user when defining the phase diagram.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the parameter search space method of material disclosed by Brochu in view of Jalem with the distribution computing system executing tasks related to Bayesian optimization disclosed by Pyzer-Knapp (279).  One of ordinary skill in the art would have been motivated to make this modification in order to integrate the parameter search steps into a desired technical system (Pyzer-Knapp (279) Page 18 “The present invention may be a system, a method, and/or a computer program product at any possible technical detail level of integration.”)

With regard to claim 3, Brochu in view of Jalem teaches all the elements of the parent claim 1, and further teaches:
wherein the control unit determines accuracy of the Bayesian model based on an accuracy evaluation value indicating the accuracy (Brochu Page 106, Left the variance associated with the predictions are explicitly modeled (an accuracy evaluation value indicating the accuracy of the Bayesian model) 
    PNG
    media_image10.png
    176
    408
    media_image10.png
    Greyscale
)

Brochu in view of Jalem does not appear to explicitly disclose: wherein the control unit determines accuracy of the Bayesian model based on a result of comparison between an accuracy evaluation value indicating the accuracy and a threshold, and, in a case where the control unit determines that the accuracy is sufficient, the control unit executes a search for the combination in the entire search space, instead of the search space.

However Pyzer-Knapp (279) teaches:
determines accuracy of the Bayesian model based on an accuracy evaluation value indicating the accuracy, and, in a case where the control unit determines that the accuracy is sufficient, the control unit executes a search for the combination in the entire search space, instead of the search space. (Pyzer-Knapp (279) Page 11, Bottom Bayesian search is terminated when a desired accuracy is reached (in case where determines that accuracy is sufficient, perform a desired action) “In one embodiment, the average uncertainty for the phase diagram may be determined through averaging the calculated uncertainty for all points in the set. If this value is below a threshold (i.e. the overall confidence is high), the sampling is terminated before any more data is acquired. The value of the threshold may be user determined, and is a measure of the desired accuracy of the model.  One method for determining a relevant value would be to choose a value related to the accuracy and precision available from experimental measurement”, and Page 15 – 16 the resulting phase diagram from the terminated sampling/populating is used for discovering important mixture combinations over the entire set of possible combinations (executes a search for the combination in the entire search space, instead of the search space), where one of ordinary skill in the art would be motivated to use the phase diagram only after it is finished being sampled/populated (in case accuracy is sufficient) “In the field of liquid formulation, the construction of a phase diagram is important to indicate where mixtures will begin to separate into their constituent components.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the parameter search space method of a material disclosed by Brochu in view of Jalem with stopping a sampling process of a search space based on reaching a desired accuracy of a Bayesian model disclosed by Pyzer-Knapp (279).  One of ordinary skill in the art would have been motivated to make this modification in order to perform desired actions when the Bayesian model reaches a desired accuracy level (Pyzer-Knapp (279) Page 14 -15 “The phase diagram populating system 200 may include a termination component 280 for terminating the method when a termination criterion is reached”)

Examiner General Comments
With regard to the prior art rejection(s), any cited portion of the relied upon reference(s), either to specific areas or as direct language, is intended to be interpreted in the context of the reference(s) as a whole, as would be understood by one of ordinary skill in the art.  Therefore the lack of a citation to other portions which inform the interpretation of the cited portions, is in no way intended to exclude said other portions.  Any direct language, as shown with quotation marks, is intended solely to further point out the teachings provided to one of ordinary skill in the art, and is in no way intended to limit the relied upon teachings to only the quoted portions existing in a vacuum.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Shahriarki et al. “Taking the Human Out of the Loop: A Review of Bayesian Optimization” teaches portions of the search space can be excluded in a Bayesian optimization.  
Ueno et al. “COMBO: An efficient Bayesian optimization library for materials science” teaches a python package for Bayesian optimization.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148